DETAILED ACTION
This Office Action is responsive to application number 16/655,631 SHOWER SYSTEMS, filed on 10/17/19. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasr et al. (US 6,349,428).
Regarding claim 1 Nasr shows a shower system (10) comprising: a support (54) configured to be coupled in a shower environment (at 22); a handheld sprayer (16) removably coupled to a receiver (62) in moving engagement with a track (58) disposed below the support (Figs. 1-2); a flexible conduit (14) coupled to the handheld sprayer and extending through the support (Fig. 5); and a weight coupled to the flexible conduit opposite the handheld sprayer (note, col. 4, lines 36-44; hatched area at bottom of 14; Fig. 5); wherein the weight is configured to bias the handheld sprayer to a first position along the track in the shower environment (First position along the track is the sprayer in the receiver, note, col. 4, lines 36-44).
Regarding claim 3 Nasr shows the shower system of claim 1, wherein the support includes a fixed guide member (52), wherein the flexible conduit is looped at least partially around the fixed guide member (Fig. 5), and wherein the flexible conduit is configured to translate relative to the fixed guide member when the handheld sprayer is selectively moved from the first position (Fig. 5).
Regarding claim 4 Nasr shows the shower system of claim 1, wherein a portion of the flexible conduit including the weight is configured to be disposed behind a fixed wall (22) of the shower environment.  
Regarding claim 5 Nasr shows the shower system of claim 1, wherein a portion of the flexible conduit including the weight is configured to be disposed in a cover (18) adjacent a shower column (at 58).  
Regarding claim 6 Nasr shows the shower system of claim 1, further comprising a shower column (at 58) including the track (58); and the receiver in moving engagement with the track, wherein the handheld sprayer is configured to be biased against the receiver by the weight (note, col. 4, lines 36-44).  
Regarding claim 10 Nasr shows a shower system (10) comprising: a shower column (at 58) including a track (58) and an upper support (54) configured to be coupled in a shower environment (at 22); a handheld sprayer (16) disposed adjacent the track (Figs. 1-2); a flexible conduit (14) including a first portion (shown at 14 near 16) coupled to the handheld sprayer and a second portion extending through the upper support opposite the handheld sprayer (shown as dashed 14; Fig. 5); and a weight (note, col. 4, lines 36-44) coupled to the second portion of the flexible conduit; -3- 4878-7157-2489.1Atty. Dkt. No. 046150-4544 wherein the weight is configured to bias the handheld sprayer to a first position along the track in the shower environment (First position along the track is the sprayer in the receiver, note, col. 4, lines 36-44).  
Regarding claim 12 Nasr shows the shower system of claim 10, , wherein the support includes a fixed guide member (52), wherein the flexible conduit is looped at least partially around the fixed guide member (Fig. 5), and wherein the flexible conduit is configured to translate relative to the fixed guide member when the handheld sprayer is selectively moved from the first position (Fig. 5). 
Regarding claim 13 Nasr shows the shower system of claim 10, wherein the second portion of the flexible conduit including the weight is configured to be disposed behind a fixed wall (22) of the shower environment.  
 Regarding claim 14 Nasr shows the shower system of claim 10, wherein the second portion of the flexible conduit including the weight is configured to be disposed in a cover (18) adjacent a shower column (at 58).  
Regarding claim 15 Nasr shows the shower system of claim 10, wherein the shower system further comprises a receiver (62) in moving engagement with the track, wherein the handheld sprayer is configured to be biased against the receiver by the weight (note, col. 4, lines 36-44).    
Regarding claim 19 Nasr shows a shower system (10) comprising: a shower column (at 58) including a track (58) and an upper support (54) configured to be coupled in a shower environment (at 22); a handheld sprayer (16) disposed adjacent the track below the upper support (Fig. 1); a flexible conduit (14) including a first portion (shown as 14 near 16) coupled to the handheld sprayer and a second portion (shown as dashed 14; Fig. 5) extending through the upper support opposite the handheld sprayer; and a weight (note, col. 4, lines 36-44) coupled to the second portion of the flexible conduit; wherein the weight is configured to bias the handheld sprayer to a position along the track in the shower environment (a position along the track is the sprayer in the receiver, note, col. 4, lines 36-44); and wherein the second portion of the flexible conduit including the weight is configured to be disposed behind a fixed wall (22) of the shower environment.  
Regarding claim 20 Nasr shows the shower system of claim 19, wherein the shower system further comprises a receiver (62) in moving engagement with the track (via pin 70), wherein the handheld sprayer is configured to be biased against the receiver by the weight (note, col. 4, lines 36-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasr et al. (US 6,349,428) in view of Teagarden (US Pub. 2016/0237661) .
Regarding claim 2 Nasr shows the shower system of claim 1, but fails to show wherein the support includes a pulley, wherein the flexible conduit is looped at least partially around the pulley, and wherein the pulley is configured to rotate when the handheld sprayer is selectively moved from the first position.  However, Teagarden teaches an upper support that includes a pulley (11,12), wherein the flexible conduit (13) is looped at least partially around the pulley (Fig.1), and wherein the pulley is configured to rotate when the handheld sprayer is selectively moved from the first position (paragraph 21). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a pulley for the fixed guide member for the purpose of less friction and wear on the hose as shown by Teagarden.  
Regarding claim 11 Nasr shows the shower system of claim 10, but fails to show wherein the upper support includes a pulley, wherein the flexible conduit is looped at least partially around the pulley, and wherein the pulley is configured to rotate when the handheld sprayer is selectively moved from the first position.  However, Teagarden teaches an upper support that includes a pulley (11,12), wherein the flexible conduit (13) is looped at least partially around the pulley (Fig.1), and wherein the pulley is configured to rotate when the handheld sprayer is selectively moved from the first position (paragraph 21). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a pulley for the fixed guide member for the purpose of less friction and wear on the hose as shown by Teagarden.  
Allowable Subject Matter
Claims 7-9 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments submitted 3/7/22 have been considered but are moot because the new ground of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bass (US 4,651,720) shows the general state of the art of a shower system with a track and pulleys; Haynes (US 4,360,159) shows a shower system with a track.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 








/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        6/2/2022